Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In claim 1, in the first line of the last paragraph:
	Please replace the phrase --wherein the plasma valve and the etching valve each-- to read “wherein the plasma valve and the etching valves each”.
In claim 1,  in the third line and the last line of the last paragraph:
		
		Please replace the phrases (once in the third line, once in the fifth/last line) --etching valve-- with “etching valves”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 


First and second etching valves are coupled to the etching chamber and first and second exhausting pumps are connected to each other through a pump valve and connected to the etching chamber via the first and second etching valves, the first pump connected to the plasma chamber through the pump valve and the plasma valve, the second pump connected to the plasma chamber through the plasma valve.
The plasma valve and the etching valves each are configured to control a degree of opening thereof.

The closest available prior art discloses knowledge in the art of a plasma chamber in communication with an etching chamber with an ion beam source in communication with the plasma chamber, exhausting pumps connected to each chamber with respective valves and the ability of the degree of opening of the valves to be controlled (see Economou and Cannizzaro, as applied in prior office actions) and connection of pumps through valves for multi-stage pumping within a single chamber or connected load lock (see for example Park, US 5788825 at figures 1-2).  However none of the prior art teaches nor suggests the additional connections and valves between the respective pumps and communicating plasma and etching chambers as required by the instant claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON BERMAN whose telephone number is (571)270-5265.  The examiner can normally be reached on Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/JASON BERMAN/Primary Examiner, Art Unit 1794